DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, and Species (I) (the material of the solvent is aliphatic hydrocarbon, not alkoxysilane compound of formula (S1)) in the reply filed on 11/12/20 is acknowledged.
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (solvent as alkoxysilane compound of formula S1), there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on 11/12/20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiyama et al (US 2011/0195190; provided by Applicant in 3/1/18 IDS, hereafter Koshiyama) in view of Ito (US 2007/0289527; hereafter Ito).
Claim 1: Koshiyama teaches A surface treatment method that treats a surface of a treatment target (Such as wafer, W) using a device having a liquid contact portion provided with a member(such as cup 33) (See, for example, Fig 1, abstract, [0064]) the method comprising: 
bringing a surface treatment liquid into contact with the surface of the treatment target (See, for example, abstract, Fig 1),
wherein the surface treatment liquid includes a silylating agent (A) (silylating agent) and a solvent (S) (hydrocarbon non-polar solvent), 
the silylating agent (A) does not have an alkoxy group bonded to a silicon atom (see, for example, [0045-46], [0052], Tables , further such as N, N, dimethylaminotrimethylsilane), 
the solvent (S) does not have a hydroxyl group bonded to a carbon atom, a value of dH in Hansen solubility parameters of the solvent (S) is 3.2 MPa.sup.1/2 or less or 10.5 MPa.sup.1/2 or more, and Relative Energy Difference represented by  Ra/R0 is 1.2 or more, where an interaction radius of the polyvinyl chloride in a Hansen space is defined as R0, and a distance between Hansen solubility parameters of the polyvinyl chloride and Hansen solubility parameters of the solvent (S) is defined as Ra (such as n-hexane, n-heptane, n-octane, n-nonane, methyloctane, n-decane, n-undecane, n-dodecane) (see, for example, [0056], and Tables).  
Koshiyama is silent as to the type of material the liquid contact portion member (cup 33) is made of, so it does not explicitly teach the member is made of polyvinyl chloride.  Ito teaches a method of wafer liquid treatment from nozzles comprising a surrounding cup structure to aid in containment of spun liquids (See, for example, abstract, Figures).  Ito further teaches wherein a cup and various chamber components for collecting treatment liquid having been discharged from a spinning substrate 
Claim 2: Koshiyama further teaches wherein the solvent (S) includes aliphatic hydrocarbon (such as n-hexane, n-heptane, n-octane, n-nonane, methyloctane, n-decane, n-undecane, n-dodecane) (see, for example, [0056], and Tables).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koshiyama in view of Ito as applied to claim 1 above, and further in view of Saito et al (US 2013/0146100; hereafter Saito).
Claim 3: Koshiyama in view of Ito teach the method of claim 1 above, but do not explicitly teach wherein the surface treatment liquid further comprises a nitrogen-containing heterocyclic compound that does not include a silicon atom.  Saito teaches a method of applying a water repellent film forming agent containing a silicon compound onto a wafer surface (See, for example, abstract, Figures).  Saito further teaches that reaction between surface treatment silicon compounds and hydroxyl groups naturally present on silicon wafer surfaces can be accelerated by incorporating a base catalyst such as pyridine (See, for example, [0096)).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated pyridine 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.